DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/22/2020 is being considered by the examiner.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Objections
Claims 2-13, and 14 are objected to because of the following informalities: 
- in claims 2-12 line 1 the term “A method” should be changed to “The method” to better refer to the claimed method in the parent claim.  
          - in claim 14 line 1 the term “Apparatus” should be changed to “The apparatus” to better refer to the claimed apparatus in the parent claim. 
- in claim 13 line 3 the term “the carriage” should be corrected as “a carriage” to avoid antecedent basis issue. 
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 11 recites the limitation "the look-up-table" in line 1. There is insufficient antecedent basis for this limitation in the claim. In this office action it is assumed that claim 11 to depends on claim 10.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6, 8-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gracia Verdugo et al. (US 2015/0367652).
Regarding claim 1, Gracia Verdugo et al teaches method of determining a speed of a carriage during rendering of an image, comprising: 
depositing a plurality of swaths of rendering fluid on a print target (250 figs.2) using a set of printheads (260 fig.2B) moving across the print target (figs.2,4; abstract, paragraphs 0016, 0024); 
measuring a temperature of a curing module (270 figs.2;770 figs.7) at a respective time of depositing each respective swath (paragraphs 0025,0041); 
predicting an arrival time for each deposited swath to respectively arrive at the curing module (paragraphs 0036,0041); and 
determining the speed of the carriage during depositing the plurality of swaths based on the measured temperature of the curing module and predicted arrival time for each respective swath (paragraphs 0027,0028,0042).

Regarding claim 2, Gracia Verdugo et al further teaches further comprising correcting an alignment of the printheads between swaths of different carriage speeds (paragraphs 0015,0027,0028,0042).

Regarding claim 3, Gracia Verdugo et al further teaches wherein the carriage movement is continuous during rendering of the image (paragraphs 0016, 0024).

Regarding claim 4, Gracia Verdugo et al further teaches wherein the speed of the carriage is determined for each swath (paragraphs 0027,0028,0029,0037,0042).

Regarding claim 5, Gracia Verdugo et al further teaches wherein the carriage speed is lower before a first swath reaches the curing module and is higher after the first swath reaches the curing module (paragraphs 0027,0028,0029,0037,0042).

Regarding claim 6, Gracia Verdugo et al further teaches wherein the carriage speed is determined to be a lower speed if the temperature of the curing module is below a target temperature and is determined to be a speed higher than the lower speed if the target temperature is at or above the target temperature (paragraphs 0025,0027,0028,0029,0037,0041,0042).

Regarding claim 8, Gracia Verdugo et al further teaches further comprising calculating an exposure time of each respective swath to the temperature of the curing module from the predicted arrival time for each respective swath (paragraphs 0025, 0027, 0028, 0030, 0041).

Regarding claim 9, Gracia Verdugo et al further teaches further comprising determining the speed of the carriage based on the calculated exposure time (paragraphs 0025, 0027, 0028, 0030, 0041).

Regarding claim 10, Gracia Verdugo et al further teaches further comprising determining the speed of the carriage using a look-up-table comprising curing times for the rendering fluid at different curing module temperatures (paragraph 0030, col. 7 lines 36-38, 41-45).

Regarding claim 11, Gracia Verdugo et al further teaches wherein the look-up-table further comprises temperature exposure thresholds for a plurality of media types, above which thresholds the rendered image has defects (paragraphs 0018, 0027, 0029, 0030, 0034, col. 7 lines 36-38, 41-45).

Regarding claim 12, Gracia Verdugo et al further teaches wherein a media advance rate is determined for each swath (paragraphs 0023, 0027,0033).


Regarding claim 13, Gracia Verdugo et al teaches apparatus for rendering an image on a print target, comprising: 
a set of printheads (260 fig.2B) arranged to deposit a plurality of swaths of rendering fluid on the print target as the carriage moves (figs.2,4; abstract, paragraphs 0016, 0024); 
a curing module (270 figs.2;770 figs.7); 
a temperature sensor to measure a temperature of the curing module (270 figs.2;770 figs.7) at a respective time of depositing each respective swath (paragraphs 0025,0041); and 
a processor (120 figs.1; 220 figs.2; paragraphs 0043,0044) configured to: 
receive the measured temperature of the curing module (270 figs.2;770 figs.7) at the respective time of depositing each respective swath (paragraphs 0025,0041), 
predict an arrival time for each deposited swath to respectively arrive at the curing module (270 figs.2;770 figs.7) (paragraphs 0036,0041), and 
determine a speed of the carriage during depositing the plurality of swaths based on the measured temperature of the curing module (270 figs.2;770 figs.7) and predicted arrival time for each respective swath (paragraphs 0027,0028,0042).

Regarding claim 14, Gracia Verdugo et al further teaches wherein the rendering apparatus is a latex printer (paragraphs 0001,0020,0022,0042).

Regarding claim 15, Gracia Verdugo et al teaches a non-transitory machine-readable storage medium encoded with instructions executable by a processor for determining a speed of a carriage (260 fig.2B) during rendering of an image, the machine-readable storage medium comprising instructions to: 
receive a measured temperature of a curing module (270 figs.2;770 figs.7) at a respective time of depositing each respective swath in a plurality of swaths deposited by a set of printheads (printheads of 260 fig.2B) on a print target as the carriage moves (paragraphs 0025,0041); 
predict an arrival time for each deposited swath to respectively arrive at a curing module (paragraphs 0036,0041); and 
determine a speed of the carriage during depositing the plurality of swaths based on the measured temperature of the curing module (270 figs.2;770 figs.7) and predicted arrival time for each respective swath (paragraphs 0027,0028,0042).

Claims 1-6, 12, 13, 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mills et al. (US 2006/0192829).
Regarding claim 1, Mills et al teaches method of determining a speed of a carriage during rendering of an image (paragraphs 0006, figs.1,2,4,11), comprising: 
depositing a plurality of swaths of rendering fluid on a print target (substrate 32) using a set of printheads (28 figs.2; 40 figs.4) moving across the print target (paragraph 0006,0050); 
measuring a temperature of a curing module at a respective time of depositing each respective swath (paragraphs 0012,0013); 
predicting an arrival time for each deposited swath to respectively arrive at the curing module (paragraphs 0068,0073); and 
determining the speed of the carriage during depositing the plurality of swaths based on the measured temperature of the curing module and predicted arrival time for each respective swath (paragraphs 0053,0056,0073,0078).

Regarding claim 2, Mills et al further teaches further comprising correcting an alignment of the printheads between swaths of different carriage speeds (paragraph 0052).

Regarding claim 3, Mills et al further teaches wherein the carriage movement is continuous during rendering of the image (paragraph 0054).

Regarding claim 4, Mills et al further teaches wherein the speed of the carriage is determined for each swath (paragraph 0053).

Regarding claim 5, Mills et al further teaches wherein the carriage speed is lower before a first swath reaches the curing module and is higher after the first swath reaches the curing module (paragraph 0053).

Regarding claim 6, Mills et al further teaches wherein the carriage speed is determined to be a lower speed if the temperature of the curing module is below a target temperature and is determined to be a speed higher than the lower speed if the target temperature is at or above the target temperature (paragraph 0078).

Regarding claim 12, Mills et al further teaches wherein a media advance rate is determined for each swath (paragraph 0053).

Regarding claim 13, Mills et al teaches apparatus for rendering an image on a print target (paragraphs 0006, figs.1,2,4,11), comprising: 
a set of printheads (28 figs.2; 40 figs.4) arranged to deposit a plurality of swaths of rendering fluid on the print target (substrate 32) as the carriage moves; 
a curing module (paragraphs 0050,0052,0063); 
a temperature sensor to measure a temperature of the curing module at a respective time of depositing each respective swath (paragraphs 0012,0013); and 
a processor (1100 figs.17,19,20) configured to: receive the measured temperature of the curing module at the respective time of depositing each respective swath (paragraphs 0012,0013), 
predict an arrival time for each deposited swath to respectively arrive at the curing module (paragraphs 0068,0073), and 
determine a speed of the carriage during depositing the plurality of swaths based on the measured temperature of the curing module and predicted arrival time for each respective swath (paragraphs 0053,0056,0073,0078).

Regarding claim 15, Mills et al teaches a non-transitory machine-readable storage medium (paragraph 0078) encoded with instructions executable by a processor for determining a speed of a carriage (18 figs.2,4) during rendering of an image, the machine-readable storage medium comprising instructions to: 
receive a measured temperature of a curing module at a respective time of depositing each respective swath in a plurality of swaths (fig.6) deposited by a set of printheads (28 figs.2; 40 figs.4) on a print target (32) as the carriage moves (paragraphs 0012,0013); 
predict an arrival time for each deposited swath to respectively arrive at a curing module (paragraphs 0068,0073); and 
determine a speed of the carriage during depositing the plurality of swaths based on the measured temperature of the curing module and predicted arrival time for each respective swath (paragraphs 0053,0056,0073,0078).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Mills et al. (US 2006/0192829) in view of Portela Mata et al. (US 2014/0176635).
Regarding claim 14, Mills et al teaches the claimed apparatus including the rendering apparatus.
However, Mills et al does not explicitly teaches wherein the rendering apparatus is a latex printer.
Portela Mata et al teaches rendering apparatus that is a latex printer (paragraph 0021).
Therefore, it would have been obvious for a person of ordinary skill in the art, as of the effective filing date of the claimed invention, to use latex printer as the rendering apparatus in Mills et al based on the teachings of Portela Mata et al to be able to print images that are better suited for latex printer based on the type of image required.


Allowable Subject Matter
Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and the above objection to the claim is addressed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENOK D LEGESSE whose telephone number is (571)270-1615. The examiner can normally be reached General Schedule 9:00 am- 5:00 pm, IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on (571)272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HENOK D LEGESSE/Primary Examiner, Art Unit 2853